DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  
Line 9-10 should read “…proximal of the end effector, the distal plug…”  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the inner arms" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the inner arms" has been interpreted as a pair of inner arms extending from a distal portion of the inner tube. Claims 9-10 are rejected by virtue of their dependency from claim 8.

Claim 19 recites the limitation "the outer shaft" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the outer shaft" has been interpreted as the outer tube. Claim 19 also recites the limitation “a body of the distal plug” in each of lines 11 and 14, which renders the scope of the claim indefinite. In line 10 “a body” of the distal plug is introduced and it is unclear if recitations of “a body of the distal plug” in lines 11 and 14 further limit the previously recited structure or are meant to designate additional structure. For examination purposes, “a body of the distal plug” in lines 11 and 14 has been interpreted as the body of the distal plug.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duffin et al. (US 20150088126), in view of Bucciaglia (US 8523898).
Regarding claim 1, Duffin discloses a surgical tool (100, see Fig. 1) comprising: an outer tube (160) extending along a longitudinal axis (outer tube 160 which is the exterior surface of elongated shaft 116 extends along the longitudinal axis, see paragraph [0068] and Fig. 1, 3A); an end effector (114) connected to the outer tube (the outer tube 160 is operatively coupled to the end effector 114, see paragraph [0068]); an inner tube (180) located within the outer tube and extending along the longitudinal axis (the inner tube 180 is located within the outer tube 160 and extends along the longitudinal axis, see Fig. 3A and paragraph [0072]), the inner tube connected to the end effector (the inner tube 180 is operatively coupled to the end effector 114, see paragraph [0068]), and the inner tube translatable along the outer tube to operate the end effector (the inner tube 180 can move relative to the outer shaft 160 to move the end effector between the open and closed configurations, see paragraph [0077]); and a distal plug (guide 109, see Fig. 3A-3B) securable to the outer tube between the outer arms and proximal of the end effector (the guide 109 is capable of being secured to the outer tube and is located proximal of the end effector, see Fig. 3A), the distal plug including a wire routing bore (the bore A, see annotated copy of Fig. 3B below) extending therethrough. It is understood that it would be capable of routing an appropriately sized wire. Duffin fails to teach the outer tube including a pair of outer arms and the end effector connected to the outer arm.


    PNG
    media_image1.png
    270
    270
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Duffin and Bucciaglia teaches the surgical tool of claim 1. Duffin fails to teach the inner tube includes a pair of inner arms extending from a distal portion of the inner tube in a position laterally inward of the outer tube, the distal plug configured to allow the inner arms to translate past the plug when the inner tube translates within the outer tube to operate the end effector.
Bucciaglia teaches a surgical tool (10, see Fig. 1A) having an inner tube (17, see Fig.5-6) having a pair of inner arms (17a, 17b) which allow the inner tube to be secured to the other shaft components while also allowing for translation to actuate the jaw members (see col. 6, lines 7-21). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the 
Regarding claim 4, the combination of Duffin and Bucciaglia teaches the surgical tool of claim 2, wherein the inner arms are located laterally inward of the outer arms (the inner arms would be located laterally inward of the outer arms since the inner actuation member 180 is located laterally inward of the outer shaft 160, see paragraph [0068] of Duffin; see also fig. 6 of Bucciaglia).
Regarding claim 5, the combination of Duffin and Bucciaglia teaches the surgical tool of claim 4, wherein the inner arms and outer arms are substantially centered about the longitudinal axis (the inner and outer arms are substantially centered about the longitudinal axis since the outer shaft 160 defines the longitudinal axis and the inner actuation member 180 is centered within the outer shaft, see Duffin paragraph [0033] and Fig. 3A-3B; see also fig. 6 of Bucciaglia).
Regarding claim 6, the combination of Duffin and Bucciaglia teaches the surgical tool of claim 1, wherein the distal plug includes a blade channel (105, see Fig. 3B of Duffin) extending axially along the distal plug, the blade channel configured to allow a blade to translate within the blade channel relative to the distal plug (the guide 109 guides logitunal translation of the knife rod 102, see paragraph [0072] of Duffin).

Regarding claim 12, the combination of Duffin and Bucciaglia teaches the surgical tool of claim 6, wherein the blade channel is offset of the longitudinal axis (the channel 105 is offset of the longitudinal axis, see Fig. 3B of Duffin).
Regarding claim 14, the combination of Duffin and Bucciaglia teaches the surgical tool of claim 12, wherein the wire routing bore is offset of the longitudinal axis opposite the blade channel (the wire routing bore A is offset the longitudinal axis opposite the channel 105, see annotated copy of Duffin Fig. 3B above).
Regarding claim 16, the combination of Duffin and Bucciaglia teaches the surgical tool of claim 6, wherein the distal plug includes a second wire routing bore (B, see annotated copy of Duffin Fig. 3B above) extending therethrough, the second wire routing bore offset of the longitudinal axis opposite the blade channel (the wire routing bore B is offset the longitudinal axis), the wire routing bore offset of the longitudinal axis (the wire routing bore A is offset the longitudinal axis) and the second wire routing bore offset an opposite side of the longitudinal axis from the wire routing bore (the wire routing bore B is offset an opposite side of the longitudinal axis from wire routing bore A, see annotated copy of Duffin Fig. 3B above).
Regarding claim 20, Duffin discloses a surgical tool (100, see Fig. 1) comprising: an outer tube (160) extending along a longitudinal axis (outer tube 160 which is the exterior surface of elongated shaft 116 extends along the longitudinal axis, see 
Bucciaglia teaches a surgical tool (10, see Fig. 1A) an outer shaft (12) that has a pair of outer arms (see Fig. 6) which allows the outer shaft to be secured to the end effector (see Fig. 6 and col. 4, lines 31-41). The tool also has an inner tube (17, see Fig.5) having a pair of inner arms (17a, 17b) which allow the inner tube to be secured to the other shaft components while also allowing for translation to actuate the jaw members (see col. 6, lines 7-21). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the 
Duffin as modified teaches a distal plug securable to the outer tube between the outer arms (Duffin teaches that the distal plug is within the outer tube and is modified to have outer arms on either side of the outer tube).  
Allowable Subject Matter
Claims 3, 11, 13, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10, 15, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the combination of Duffin and Bucciaglia teaches the surgical tool of claim 2. The closest prior art of record, Duffin and Bucciaglia, fails to teach the distal plug includes channels located on opposing laterally outer surfaces of the distal plug, the respective channels configured to allow translation of the inner arms past the plug.

Regarding claims 9-10, the prior art fails to teach alone or in combination the surgical tool of claim 8.
Regarding claims 11 and 13, the combination of Duffin and Bucciaglia teaches the surgical tool of claim 6 and 12, further comprising a blade (102, see Fig. 3A of Duffin) and an the inner tube (180), the blade extending axially parallel to the longitudinal axis (see Fig. 3A of Duffin) and wherein the blade is translatable to extend at least partially into the end effector (the blade 102 is translatable within the knife channel 158 of the end effector 114, see paragraph [0081] and Fig. 2A of Duffin). Duffin fails to teach the blade is located within the inner tube.
Bucciaglia teaches a blade (190, see Fig.6) located within an inner tube (17). However, it would not have been obvious to one of ordinary skill in the art to modify the blade of Duffin to be located within the inner tube as taught by Bucciaglia without further teaching in the prior art.
Regarding claim 15, the combination of Duffin and Bucciaglia teaches the surgical tool of claim 14. The combination of Duffin and Bucciaglia fails to teach “a position laterally outward of a first set of flanges of a first jaw of the end effector and a second set of flanges of a second jaw of the end effector”.

Regarding claim 18, the combination of Duffin and Bucciaglia teaches the surgical tool of claim 1, wherein the distal plug includes a sleeve (elongated portion extending from the proximal portion of the guide 109, see Fig. 3A of Duffin) extending proximally from a body of the distal plug (the proximal portion of the guide 109 marked by the cross-sectional line 3B, see Fig. 3A of Duffin). The combination of Duffin and Bucciaglia fails to teach the sleeve is insertable into the inner tube.
Regarding claim 19, the closest prior art of record, Duffin and Bucciaglia, fail to teach alone or in combination “a projection extending laterally outward from a body of the distal plug, the projection engaged with a wall of the outer tube in an interference fit to secure the distal plug to the outer tube” and “the sleeve insertable into the inner tube”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771